Title: To James Madison from George W. Erving, 9 February 1803
From: Erving, George W.
To: Madison, James


					
						No. 14.
						Sir,
						American Consulate London, Februy. 9th. 1803.
					
					My last of the 7th. Instant communicated to you the very disagreeable intelligence that Messrs. Birds our Bankers had stopped payment;  I have now received from them a minit of the Balances due upon our several accounts.  It appears as mentioned in my last that I had distributed amongst our Proctors all the monies in their hands appropriated to the prosecution of Claims, & had balanced within a trifle my “Spoliation Account” on the 31st. December; but since when I have paid into the Cr. of this last Account several sums to the amount of (deducting two small sums Dn.) £261.16.7.  Upon the Seamen’s fund Mr: Bird states that there is due of the former remittances £451; not having been hitherto able to close my account as “Agent for the relief & protection of Seamen” up to 31st: of Decem. for the reasons before mentioned, I have not drawn upon that fund for more than £100 within the last six months, presuming that the sum added to £365, which I credit in this account being so much received from the British Government towards the expences attending the sending home 82 Men in the Mary, would be fully sufficient to reimburse all my advances & to settle the accounts of the several Consuls to the 31st: of Decr:.  Messrs: Birds having declined to advance on the Credit of the United States the sums necessary to defray the Charges of sending home the men in the Mary (as you observe by copy of their Letter to me, forwarded with the Dispatch No: 10) I was under the necessity of drawing a Bill on the Department of State for £567 as a part payment of the passage Money, rather than exhaust the fund in Messrs: Birds’ hands, which would disable me from settling the Consuls’ Accounts in Dec: calculating that before it would be necessary to pay the balance of the passage money to the Owner of the Mary, new remittances would be made for that fund; on settling the account with the Owner there will be a balance for passage Money of £294 to be paid:  I am extremely sorry to add that the Mary having put into Falmouth a malignant (called Jail) fever broke out amongst the passengers of which 17 have died,  she has only within these few days been released from Quarantine & the expences of supplying refreshments during the sickness, the Medicine, & finally the renewing the Clothing of the men has created an additional Expence which cannot be estimated at less than between £200 or 300.  I am concerned to find by Mr. Bird’s note to me that the last remittances from the Treasury reached him on the 8th. January,
					
						
							Vizt. for Seamen’s fund 
							£1125
						
						
							a Bill on R. & W. Pulsford due 14th. March 
							1125
						
						
							a Bill on Samuel Williams  "  "  "
							5250
						
					
					for prosecution of Claims.
					I had not before this recieved any notice of these remittances (such as it has been usual to give) either from the Bankers or from Mr. King; Messrs. Birds have discounted the Bills, so that we shall be Creditors for the whole amount in the fund for Seamen’s relief.
					
						
							old Balce:
							£  451. 6.2
						
						
						
							late remittances
							  1125
							
						
						
							
							  1576. 6.2
						
						
							for prosecution of Claims
							  5250.

						
						
							my “Spoliation Accot.”
							   261.16.7
						
						
							
							£7,088. 2.9
						
					
					besides for other remittances of which they have not furnished me with particulars, but which will make the whole balance due from them they as state upwards of 11,000£ Stg.  I have not yet been able to learn what are their prospects for repayment.  With perfect respect I have the honor to be Sir, your very Obed: Servt.
					
						George W Erving
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
